Citation Nr: 1613226	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, E.M., G.A.

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1966 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the pendency of the appeal, jurisdiction transferred to the RO in Los Angeles, California.

In a July 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge July 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  The evidence received since the December 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is as likely as not presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam.

4.  It is presumed that the Veteran's diagnosed diabetes mellitus type II, is at least as likely as not, the result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the December 2002 rating decision is new and material, and the claim of entitlement to service connection for a diabetes mellitus type II, to include as due to herbicide exposure, is reopened.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, his diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's service connection claim for diabetes mellitus type II in a December 2002 rating decision.  In particular, the RO determined that there was no evidence that the Veteran set foot in the Republic of Vietnam during his active service.  The Veteran was notified of the decision and his appellate rights in January 2003.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.
At the time of the December 2002 rating decision, the evidence of record included the Veteran's statements, his service treatment records, the Veteran's DD Form 214, personnel records, an August 2002 response from the National Personnel Records Center (NPRC), and treatment records from the Northbay Healthcare Medical Group dated from March 1993 to May 1992.  An April 1993 record from the Northbay Healthcare Medical Group documented a diagnosis of diabetes mellitus type II.  In the Veteran's May 2002 claim, he contended that his diabetes mellitus type II resulted from herbicide exposure that he received in Vietnam.  The Veteran's STRs are silent as to service in the Republic of Vietnam or treatment for diabetes mellitus type II.  The Veteran's personnel records reflect that he served on the USS Coral Sea (CVA 43) and received the Navy Unit Commendation Ribbon for the ship's combat operations in Southeast Asia.  The August 2002 NPRC response verified that the Veteran served on the USS Coral Sea during different periods from August 1967 to June 1970.  The Veteran's service on the ship included a period from October 26, 1969 to November 18, 1969.

The evidence submitted after the December 2002 decision includes the Veteran's statements; buddy statements dated in June 2006, August 2009, and September 2009; VA treatment records dated from April 2003 to October 2013; and the July 2015 Board Hearing Transcript (Tr.).  During the July 2015 Board hearing, the Veteran testified that he received herbicide exposure in 1969 when he traveled to Da Nang, Vietnam to await transportation back to the USS Coral Sea at the conclusion of his R and R in the Philippines.  See July 2015 Board Hearing Transcript (Tr.), page 4-6.  

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for diabetes mellitus type II.
The Veteran's testimony describing the circumstances of his visitation to Vietnam is new as it provides additional details regarding his claim.  The hearing testimony also relates to the issue of whether the Veteran was physically present in Vietnam during active service, which was a basis of the RO's denial in December 2002.  Moreover, the evidence is presumed credible for reopening purposes.  See Justus v. Principi, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted, and the claim is reopened.  38 C.F.R. § 3.156(a).

Turning to the merits of the claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus type II, shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Initially, the Board notes that the evidence clearly shows Veteran has a current diagnosis of diabetes mellitus type II.  See January 2013 VA treatment record.  Therefore, the Board will next determine whether the Veteran was exposed to herbicides during active service.

As discussed above, the Veteran contends that his herbicide exposure occurred in 1969 in Vietnam.  In a June 2006 buddy statement, the Veteran's shipmate further detailed that they were in Vietnam in late October 1969 before returning to the USS Coral Sea.  During the July 2015 Board hearing, two of the Veteran's buddies who served with him on the USS Coral Sea provided testimony.  They both reported that they were in Vietnam with the Veteran awaiting the same flight back to the USS Coral Sea.  See Tr., page 7-8, 9-10.  In addition, they corroborated the Veteran's account that the process of returning to the USS Coral Sea from vacation in the Philippines involved taking a flight to Vietnam to be picked up by an aircraft that was capable of landing on the ship.  See Tr., page 7, 9.  One of the Veteran's buddies also explained that they needed to leave from Vietnam as the USS Coral Sea was located in the Gulf of Tonkin at this time.  See Tr., page 9.  In an August 2009 buddy statement, a third shipmate confirmed that after servicemen in their division went on vacation in the Philippines, they were flown to Da Nang Air Base in order to catch a flight back to the USS Coral Sea in the Gulf of Tonkin.

The Board notes that a history of the USS Coral Sea publicly available on the Navy website states that the ship had "West Pacific/Vietnam deployments" between 1966 and 1975.  These deployments included periods from September 7, 1968 to April 15, 1969, and from September 23, 1969 to July 1, 1970.  In addition, a memorandum that appears to be from the JSRRC noted that the USS Coral Sea was in-port in Yokosuka, Japan from October 16, 1969 to October 18, 1969, and in Subic Bay from October 22, 1969 to October 24, 1969.  As previously noted, the August 2002 NPRC response showed that one of the Veteran's periods of service on the USS Coral Sea began after the ship was in Subic Bay on October 26, 1969.  Based on this evidence, it is plausible that the USS Coral Sea was in the Gulf of Tonkin when the Veteran returned from Vietnam in late October 1969.

The Board finds the Veteran's assertions regarding herbicide exposure to be credible.  The details of his visitation to the Republic of Vietnam have been confirmed by the consistent statements from his buddies.  In addition, the other evidence of record does not contradict his assertions.

Upon consideration of the statements provided by the Veteran and his buddies, as well as the other evidence of record, the Board finds that the Veteran had active service in Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to herbicides.  In light of the Veteran's presumed herbicide exposure and his current diabetes mellitus type II diagnosis, the Veteran is entitled to service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for diabetes mellitus type II is granted as due to in-service herbicide exposure.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is reopened.

Entitlement to service connection for diabetes mellitus type II, as due to herbicide exposure, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


